Citation Nr: 1508598	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  06-17 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for an anterior chest scar with keloid formation.

2.  Entitlement to service connection for a stomach condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1999 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, as relevant, granted service connection for an anterior chest scar with keloid formation and assigned a noncompensable rating, effective February 25, 2005, and denied service connection for a stomach condition.  The Veteran perfected an appeal as to the propriety of the initially assigned rating for his anterior chest scar with keloid formation and the denial of service connection for a stomach condition.

In his May 2006 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  His requested hearing was scheduled for February 2009; however, in a statement received in January 2009, the Veteran requested a withdrawal of this appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDING OF FACT

In a statement received in January 2009, which was confirmed by his representative in February 2015, and prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. 
§ 20.204.

In the present case, in a statement received in January 2009, which was confirmed by his representative in February 2015, the Veteran stated that he wished to withdraw his appeal.  Therefore, as the Veteran has withdrawn his appeal, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


